United States Court of Appeals
                     For the First Circuit


No. 16–1126

                      JEFFREY D'AGOSTINO,

                     Plaintiff, Appellant,

STATE OF CALIFORNIA; STATE OF CONNECTICUT; DISTRICT OF COLUMBIA;
  STATE OF FLORIDA; STATE OF GEORGIA; STATE OF HAWAII; STATE OF
     ILLINOIS; STATE OF INDIANA; STATE OF LOUISIANA; STATE OF
   MARYLAND; COMMONWEALTH OF MASSACHUSETTS; STATE OF MICHIGAN;
STATE OF MONTANA; STATE OF NEVADA; STATE OF NEW HAMPSHIRE; STATE
 OF NEW JERSEY; STATE OF NEW MEXICO; STATE OF NEW YORK; STATE OF
 NORTH CAROLINA; STATE OF OKLAHOMA; STATE OF RHODE ISLAND; STATE
OF TENNESSEE; STATE OF TEXAS; COMMONWEALTH OF VIRGINIA; STATE OF
 WISCONSIN; JOHN DOE; UNITED STATES; STATE OF DELAWARE; STATE OF
                            MINNESOTA,

                          Plaintiffs,

                               v.

              EV3, INC.; MICROTHERAPEUTICS, INC.,

                     Defendants, Appellees,

    JOHN CUBELIC; VITAS J. SIPELIS; JOHN HARDIN; BRETT WALL,

                          Defendants.


                          ERRATA SHEET

     The opinion of this Court issued on December 23, 2016, is
amended as follows:

     On page 8, line 17, the word "Center" is replaced with
"Centers."

     On page 20, line 12, the word "approval" is replaced with
"approved."